 In the Matter of BERT AND BETTY MILLAGE D/B/A BETTYAND BERT'SMARKETandWALTER E. OSBURN, AN INDIVIDUAL0Case No. 21-CA-290.-Decided November 25, 19¢9DECISIONANDORDEROn September 26, 1949, Trial Examiner Sidney Lindner issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents' business was essentially local in character, and recommending that the complaint be dismissed on the ground that itwould not effectuate the policies of the Act to assert jurisdiction inthis case, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter, the General Counsel and the Respondents filedexceptions to the Intermediate Report and supporting briefs.The.Intervenor, Betty and Bert Employees Association, also filed ex-ceptions.The Board 1 has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the exceptions and briefs, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.2The General Counsel, the Respondents, and the Association contend,however, that the Board does not possess discretionary authority todecline to assert jurisdiction on the ground that it will not effectuatethe policies of the Act to do so.For the reasons set forth in theA-1 PhotoandHalestoncases,3we find no merit in this contention.We shall therefore dismiss the complaint herein.41Pursuant to the provisions of Section 3 (b) of the Act, as amended, the Board has dele-gated its powers in connection with this case to a three-member panel [Chairman Herzogand Members Houston and Gray].2 In addition to the cases cited in the Intermediate Report, see alsoHubby-Reese Company,72 NLRB 1404;Conlon Baking Company,81 NLRB 934;Jacobs PharmacyCo., 87 NLRB309.3H.W. Smith d/b/a A-1 Photo Service,83 NLRB 564;Haleston Drug Stores, Inc.,86 NLRB 1166.4In view of our disposition of this case on jurisdictional grounds, we, like the TrialExaminer, find it unnecessary to pass on the merits of the alleged unfair labor practices.Accordingly, we hereby deny the motions of the General Counsel, the Respondents, and theAssociation, to remand the case to the Trial Examiner for a Supplemental IntermediateReport containing his findings of fact, conclusions of law, and recommendations, withrespect to commerce and the unfair labor practices alleged in the complaint.87 NLRB No. 42.248 . BETTY AND BERT'S MARKETORDER249Upon the entire record in this case,and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelationsBoard hereby orders that the complaint against Bert andBetty Millage d/b/a Bettyand Bert's Market, San Bernardino, Cali-fornia, be, and it hereby is, dismissed.INTERMEDIATE REPORTMessrs. George H. O'BrienandRalph Nutter,for the General Counsel.Mr. Taylor F. Peterson,of San Bernardino, Calif., for the Respondents.Mr. William B. Irvin,of Los Angeles, Calif., for the Individual.Mrs. Edwin Selvin,of Beverly Hills, Calif., for the Employees Association.STATEMENTOF THE CASEUpon a charge filed on December 7, 1948, by Walter E. Osburn, an individual,herein called Osburn, the General Counsel of the National Labor Relations Board,'by the Regional Director for the Twenty-first Region (Los Angeles, California),issued his complaint dated February 10, 1949, against Bert and Betty Millage,doing business as Betty & Bert's Market, herein called the Respondents, allegingthat the Respondents had engaged in and were engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) and (a) (2) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, as amended by the LaborManagement Relations Act,.61 Stat. 136, herein called the Act.Copies of thecharge and the complaint accompanied by notice of hearing thereon were dulyserved upon the Respondents, the individual, and the Bert and Betty MillageEmployees Association, herein called the Association.With respect to the unfair labor practices, the complaint alleged in substancethat the Respondents: (1) on or about October 18, 1948, through their agents,employees, and relatives formed, assisted, and supported the Bert and BettyMillage Employees Association as a labor organization to represent their em-ployees; (2) on or about October 18, 1948, and at other times prior to and includ-ing the date of the issuance of the complaint herein, dominated, supported, andinterfered with the operations and administration of the Bert and Betty MillageEmployees Association by causing and inducing their agents, employees, andrelatives to organize the Association by furnishing financial and other supportto their agents, employees, and relatives for expenses in organizing the Associa-tion, and by causing and inducing their agents, employees, and relatives todominate and interfere'with the administration of the Association; and (3) bysuch acts interfered with, restrained, and coerced their employees in the exerciseof rightsguaranteedin Section 7 of the Act.The Respondents. duly filed an answer admitting the allegations of the com-plaint with respect to their business but denied the commission of any unfairlabor practices.Pursuant to notice, a hearing was held on July 19, 20, and 21, 1949, at SanBernardino, California, before the undersigned, the Trial Examiner duly desig-nated by the acting Chief Trial Examiner. The General Counsel, the Respond-iThe General Counsel and his representatives at the hearing are herein called the GeneralCounsel,and the National Labor Relations Board is called the Board. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDents, and the individual were represented by counsel ; the Association by itsrepresentative.All participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence bearing uponthe issues was afforded all parties.At the close of the hearing, the GeneralCounsel moved to conform the pleadings to the proof in formal matters; themotion was allowed without objection.Oral argument was waived ; after theclose of the hearing, the General Counsel and counsel for the Respondents filedbriefs with the undersigned.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE RESPONDENTS'The Respondents, Bert and Betty Millage, are husband and wife, partners,doing business under thename ofBetty & Bert's Market, in the operation of aretail food market, cafe, and watermelon stand, all under one roof in SanBernardino, California.During 1948, the Respondents, in the course and conduct of their business, pur-chased meats, dry groceries, fruits and vegetables, dairy products, bakery prod-ucts, beer, and wine valued at $177,385.21.All such purchases were made locallyfrom California suppliers and jobbers.During the first 6 months of 1949, theRespondents bought similar products valued at $88,502.36 locally from Californiasuppliers and jobbers.During the 18-month period herein described, the onlypurchases of merchandise from without the State of California were dye stuffsin the amount of $139 shipped directly to the Respondents from Moline, Illinois.The Respondents' total sales for the 18-month period were in the amount of$314,035.80.All sales were made at their store in the city of San Bernardinofor local consumption.The Respondents are members of Certified Grocers of California, Limited,' anonprofit buying cooperative whose 1;200 members operated 1,350 retail outletsin the States of California, Arizona, Nevada, Utah, and the Territory of Hawaii.`The cooperative's annual salesare in excess of $86,000,000, and approximately60 percent of the items handled by it originate outside the State of California.During 1948, the Respondents sole purchases from the cooperative were drygroceries' in the value of $36,600.89.ConclusionsIt is apparent from the foregoing that the Respondents' operations are "essen-tially local" in character.'The General Counsel points out however that approxi-mately 56 percent of the Respondents' purchases made within the State of Cali-2The findings in this section are based upon a stipulation of the parties entered into atthe hearing.3Requisites for membership in the cooperative are the purchase of 10 sharesof commonstock in the value of $200.4 Less than 5 percent of the members' stores are located in States other than the State ofCalifornia.The member stores in California are concentrated for the most part in SouthernCalifornia.5Dry groceries include canned goods, packaged foods, and household sundries.0See, for example,Creamland Dairies, Inc.,80 NLRB 106, in which the Board dismisseda representation petition involving a business purchasing about 25 percent, or $125,000 ofits raw materials from points without the State of which it was resident, and sold in excessof a $1,000,000 valuation of finished products all within the State of New Mexico. BETTY AND BERT'S MARKET251fornia consisted of goods originating outside the State.The undersigned doesnot consider it necessary to decide whether this furnishes a basis as a matter oflaw for finding that the Respondents' activities "affect commerce." 7 In recom-mending the dismissal of this proceeding the undersigned is guided by the Board'srecent decisions in several cases including theHom-Oad Food Store, Inc.,case,77 NLRB 647, holding that to assert jurisdiction over a chain of retail grocerystores doing a business of $4,000,000 annually, some 25 percent of its $3,000,000annual purchases having originated from without the State of Texas where allof its 13 stores were located, would not "effectuate the statute's policies. . . ." 8RECOMMENDATIONSFor the reasons above set forth, the undersigned recommends that the com-plaint herein be dismissed.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, any party may, within twenty (20) days from the dateof service of the order transferring the case to the Board, pursuant to Section203.45 of said Rules and Regulations, file with the Board, Washington 25, D. C.,an original and six copies of a statement in writing setting forth such exceptionsto the Intermediate Report or to any other part of the record or proceeding(including rulings upon all motions or objections) as he relies upon, togetherwith the original and six copies of a brief in support thereof ; and any party may,within the same period, file an original and six copies of a brief in support of theIntermediate Report. Immediately upon the filing of such statement of excep-tions and/or briefs, the party filing the same shall serve a copy thereof uponeach of the other parties. Statements of exceptions and briefs shall designateby precise citation the portions of the record relied upon and shall be legiblyprinted or mimeographed and if mimeographed shall be double spaced. Proof ofservice on the other parties of all papers filed with the Board shall be promptlymade as required by Section 203.85.As further provided in said Section 203.46should any party desire permission to argue orally before the Board, requesttherefor must be made in writing to the Board within ten (10) days from thedate of service of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections therto shall be deemed waived for all purposes.Signed at Washington, D. C., this 26th day of September 1949.SIDNEY LINDNER,Trial Examiner:See however,San Diego Ice and Cold Storage Company,17 NLRB 422.8 See the followingcases-also.Bangor Auto Body Shop,82 NLRB 688;Advance WeldingWorks,81 NLRB 199;Matter of HalestonDrug Stores,Inc.,82 NLRB 1264;A-1PhotoService,83NLRB 564.